         Case 2:15-cv-00880-TC Document 83-1 Filed 11/02/18 Page 1 of 2




Frank D. Mylar (5116)
MYLAR LAW, P.C.
2494 Bengal Blvd.
Salt Lake City, Utah 84121
Phone: (801) 858-0700
Fax: (801) 858-0701
Mylar-Law@comcast.net

Attorney for Washington County Defendants

      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                      CENTRAL DIVISION


  MARTIN CROWSON                                      APPENDIX OF EXHIBITS

         Plaintiff,

                 v.                                   Case No. 2:15-CV-880

  WASHINGTON COUNTY, et al.,

         Defendants.                                  District Judge Robert J. Shelby


 Number               Document Description                            Source of Document

 Exhibit 1            Deposition of Martin Crowson                    Deposition Testimony

 Exhibit 2            Excerpts from the Deposition of Brett Lyman Deposition Testimony

 Exhibit 3            Jail Logs                                       Washington County Records

                      Declaration of Ryan Borrowman

                      Declaration of Michael Johnson

 Exhibit 4            Inmate Martin Crowson Medical Records           Washington County Records
                      FILED UNDER SEAL
                      (attached to Declaration of Michael Johnson)

                      Declaration of Cory Pulsipher
Case 2:15-cv-00880-TC Document 83-1 Filed 11/02/18 Page 2 of 2




                              2
